DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “located in an intermediate portion of the stretchable region in an orthogonal direction orthogonal to a stretchable direction” is confusing and repetitive. The Examiner suggests replacing it with “extending in a stretchable direction located in an intermediate portion of the stretchable region in a direction orthogonal to a stretchable direction”.
Are the “first region” and the “second regions” related to the “region” of line 5?
Claim 7 is confusing as there is no antecedent basis for “the waist opening side”. Furthermore, the term “weaker” is confusing.
Claims 2-6, 8-9, & 11 are rejected for being dependent on an indefinite claim.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beuther et al. (U.S. Pub. No. 2012/0168063 A1) (hereinafter “Beuther”), or claims 1 & 5 are rejected under 35 U.S.C. 103 as obvious over Beuther in view of Hamulski et al. (U.S. Pub. No. 2003/0136497 A1) (hereinafter “Hamulski”).
Regarding claims 1 and 5, Beuther teaches a disposable personal care article comprising a front or back panel comprising an outer member having an elastomeric core layer (first film) (All Figs. [5]) and an elastomeric ribbon (second film) (All Figs. [7]) having different elastic properties than the first film [0028], wherein the ribbon extends in the (machine) direction of stretching and overlaps at least a portion of the elastomeric core layer adjacent a waist edge (or leg edge) (first/second overlapped films bordered by core layer on both sides) both the core layer and ribbon being sandwiched by first and second nonwoven webs and ultrasonically bonded thereto [0002, 0026-0028, 0030-0031, 0033], outer member connected to an absorbent assembly (inner member) (All Figs. [158]) and having side seams (All Figs. [150]) defining a waist opening and leg openings (All Figs. [40/42]).
However, in the event that the bonding pattern is not set forth such that the first and second nonwoven webs (sheet layers) are bonded to each other through holes passing through the elastic core layer or via the elastic core layer:
Hamulski teaches improvements to provide an elastic, air-permeable laminate film used in diaper panties, such as an elastic closure cuff [0003], wherein the two sandwiching nonwoven layers are ultrasonically bonded via through holes formed in the center elastic layer, wherein the through holes form adjacent the bond locations providing air-permeability over the prior art, without affecting the nonwoven fiber structure [0006, 0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a method of ultrasonic bonding providing the bonding portions as structurally claimed. One of ordinary skill in the art would have been motivated to provide air-permeability while maintaining the substance of the fiber nonwoven fabric [0009].

Claims 1-4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamulski et al. (U.S. Pub. No. 2003/0136497 A1) (hereinafter “Hamulski”) in view of Brunner (U.S. Patent No. 6,682,251 B1) (hereinafter “Brunner”).
Regarding claims 1-4 and 8, Hamulski teaches improvements to provide an elastic, air-permeable laminate film used in diaper panties, such as an elastic closure cuff [0003], wherein the two sandwiching nonwoven layers are ultrasonically bonded via through holes formed in the center elastic layer, wherein the through holes form adjacent the bond locations providing air-permeability [0006, 0009].
However, Hamulski does not teach the elastic laminate as comprising more than one elastic film disposed as to have an overlapping portion and forming the first and second regions as claimed.
Brunner teaches an elastic laminate material comprising a elastomeric element (All Figs. [15]) sandwiched and ultrasonically bonded (col. 7, lines 5-8) between first and second nonwoven webs (All Figs. [20/21]) comprising a first elastomeric segment (All Figs. [16]) and a second elastomeric segment (All Figs. [17]) comprising different elastomeric materials that preferably overlap along their mutual boundary (forming a second region having only the first elastomeric segment and another second region having only the second elastomeric segment on both sides of a first region having both the first and second elastomeric segments) to facilitate bonding (col. 2, lines 43-49; col. 6, lines 53-59; & col. 7, lines 27-42), wherein the first elastomeric segment is stretchable to at least 200% its relaxed length (increased elasticity inherently correlated to a lower stretching stress) and the second elastomeric segment is stretchable to between 125% and 200% of its relaxed length (col. 5, lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time of invention to form Hamulski’s central elastic layer as comprising a plurality of elastic films having a greater number in a first region (overlapping portion) flanked by a second region having only the first elastomeric segment and another second region having only the second elastomeric segment. One of ordinary skill in the art would have been motivated to provide targeted elastic properties to different portions of the elastic film layer using different materials, wherein an overlapping configuration would facilitate bonding.
Further regarding claims 4 and 8, the overlapping portion (first region) would likely constitute the larger of the two elongations or a value close thereto.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Floberg et. al. (U.S. Pub. No. 2014/0130956 A1) (hereinafter “Floberg”) in view of Roe et al. (U.S. Pub. No. 2005/0215972 A1) (hereinafter “Roe”) and Brunner (U.S. Patent No. 6,682,251 B1) (hereinafter “Brunner”).
Regarding claims 1-11, Floberg teaches a pant-type absorbent article comprising a chassis including a front panel, a back panel, a crotch portion, the sides of the front and back panels comprising a side seam forming a waist opening and two leg openings, wherein the front and back panels comprise an elastic laminate material [0003], the elastic laminate material comprising a first and second nonwoven webs sandwiching an elastic film via ultrasonic bonding portions forming apertures adjacent thereto and bonded to an inner absorbent assembly [0028, 0035, 0045-0047].
However, Floberg does not teach the elastic laminate as comprising more than one elastic film disposed as to have an overlapping portion and forming the first and second regions as claimed.
Roe teaches a diaper chassis comprising different stretch zones targeted areas of absorbent articles each along a machine/stretching direction in the front (All Figs. [252/254]) and in the back (All Figs. [258/260]) [0062].
Brunner teaches an elastic laminate material comprising a elastomeric element (All Figs. [15]) sandwiched and ultrasonically bonded (col. 7, lines 5-8) between first and second nonwoven webs (All Figs. [20/21]) comprising a first elastomeric segment (All Figs. [16]) and a second elastomeric segment (All Figs. [17]) comprising different elastomeric materials that preferably overlap along their mutual boundary (forming a second region having only the first elastomeric segment and another second region having only the second elastomeric segment on both sides of a first region having both the first and second elastomeric segments) to facilitate bonding (col. 2, lines 43-49; col. 6, lines 53-59; & col. 7, lines 27-42), wherein the first elastomeric segment is stretchable to at least 200% its relaxed length (increased elasticity inherently correlated to a lower stretching stress) and the second elastomeric segment is stretchable to between 125% and 200% of its relaxed length (col. 5, lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time of invention to form Floberg’s central elastic layer as comprising a plurality of elastic films having a greater number in a first region (overlapping portion) flanked by a second region having only the first elastomeric segment and another second region having only the second elastomeric segment. One of ordinary skill in the art would have been motivated to provide targeted elastic properties to different portions of the elastic film layer in a front/back panel using different materials, wherein an overlapping configuration would facilitate bonding.
Further regarding claims 4 and 8, the overlapping portion (first region) would likely constitute the larger of the two elongations or a value close thereto.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Floberg et. al. (U.S. Pub. No. 2014/0130956 A1) (hereinafter “Floberg”) and Roe et al. (U.S. Pub. No. 2005/0215972 A1) (hereinafter “Roe”) and Ng et al. (U.S. Pub. No. 2012/0172826 A1) (hereinafter “Ng”), as applied to claims 3-4 and 7-8 further in view of Brunner (U.S. Patent No. 6,682,251 B1) (hereinafter “Brunner”).
Regarding claims 1-11, Floberg teaches a pant-type absorbent article comprising a chassis including a front panel, a back panel, a crotch portion, the sides of the front and back panels comprising a side seam forming a waist opening and two leg openings, wherein the front and back panels comprise an elastic laminate material [0003], the elastic laminate material comprising a first and second nonwoven webs sandwiching an elastic film via ultrasonic bonding portions forming apertures adjacent thereto and bonded to an inner absorbent assembly [0028, 0035, 0045-0047].
However, Floberg does not teach the elastic laminate as comprising more than one elastic film disposed as to have an overlapping portion and forming the first and second regions as claimed.
Roe teaches a diaper chassis comprising different stretch zones targeted areas of absorbent articles each along a machine/stretching direction in the front (All Figs. [252/254]) and in the back (All Figs. [258/260]) [0062].
Ng teaches a segmented film for outer covers in diapers such as elastic segments on the outer edges and a breathable portion in the center [0001-0002], wherein the segmented film comprises a first segment and a second segment having different elastic properties and a side interface (overlapping) portion including both the first segment and the second segment [0005, 0018-0022], wherein the prominence of the first segment in the overlap would provide its properties as the dominant properties.
It would have been obvious to one of ordinary skill in the art at the time of invention to form Floberg’s central elastic layer as comprising a plurality of elastic films having a greater number in a first region (overlapping portion) flanked by a second region having only the first elastomeric segment and another second region having only the second elastomeric segment. One of ordinary skill in the art would have been motivated to provide targeted elastic properties to different portions of the elastic film layer in a front/back panel using different materials, wherein an overlapping configuration would have increased seam strength/cohesiveness [0003].
Brunner teaches an elastic laminate material comprising a elastomeric element (All Figs. [15]) sandwiched and ultrasonically bonded (col. 7, lines 5-8) between first and second nonwoven webs (All Figs. [20/21]) comprising a first elastomeric segment (All Figs. [16]) and a second elastomeric segment (All Figs. [17]) comprising different elastomeric materials, wherein the first elastomeric segment is stretchable to at least 200% its relaxed length (increased elasticity inherently correlated to a lower stretching stress) and the second elastomeric segment is stretchable to between 125% and 200% of its relaxed length (col. 5, lines 1-10).
It would have been obvious and motivated for one of ordinary skill in the art to look to the prior art for beneficial values in differences elastomeric properties on devices used for the same purpose and in the same general region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 21st, 2022